 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 1:18-CR-00184 LJO
11
                                  Plaintiff,              STIPULATION REGARDING CONTINUANCE OF
12                                                        SENTENCING HEARING; FINDINGS AND
                            v.                            ORDER
13
     EARL JOHN VELASQUEZ,                                 DATE: May 6, 2019
14                                                        TIME: 8:30 a.m.
                                  Defendant.              COURT: Hon. Lawrence J. O'Neill
15

16
                                                 STIPULATION
17
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
18
     through defendant’s counsel of record, hereby stipulate as follows:
19
            1.      By previous order, this matter is currently set for sentencing on May 6, 2019.
20
            2.      Due to a delay in the government providing the discovery to the United States Probation
21
     Officer, and other factors, the United States Probation Officer has requested additional time to complete
22
     a review of the discovery and prepare the Presentence Investigation Report. Counsel have agreed that
23
     the sentencing should be continued, and that the Presentence Referral Schedule be amended. The parties
24
     and the United States Probation Officer have conferred and are available for sentencing on June 17,
25
     2019 at 9:30 a.m.
26
            3.      The parties request that the Court order the following:
27
                    a)     The sentencing hearing currently scheduled for May 6, 2019 should be
28
            rescheduled for June 17, 2019 at 9:30 a.m.;

      STIPULATION AND ORDER TO CONTINUE SENTENCING        1
30
 1               b)      The Presentence Referral Schedule should be amended as follows:

 2                       (1) The draft Presentence Report should be made available to Defense Counsel

 3                           and the AUSA on May 6, 2019;

 4                       (2) Informal objections are due to Probation and Opposing counsel on May 20,

 5                           2019;

 6                       (3) The final report will be filed with the Court and disclosed to Counsel on May

 7                           28, 2019; and

 8                       (4) Formal objections must be filed with the Court and served on Probation and

 9                           Opposing Counsel on June 3, 2019.

10        IT IS SO STIPULATED.

11                                                    Respectfully submitted,

12   Dated: March 20, 2019                                MCGREGOR W. SCOTT
                                                          United States Attorney
13

14                                                        /s/ MELANIE L. ALSWORTH
                                                          MELANIE L. ALSWORTH
15                                                        Assistant United States Attorney
16

17   Dated: March 20, 2019                                /s/ EMILY DE LEON
                                                          EMILY DE LEON
18
                                                          Counsel for Defendant
19                                                        EARL JOHN VELASQUEZ

20
21

22

23

24

25

26
27

28

     STIPULATION AND ORDER TO CONTINUE SENTENCING     2
30
 1                                          FINDINGS AND ORDER

 2         IT IS HEREBY ORDERED that the sentencing hearing be continued to June 17, 2019, and the

 3 deadlines for the PSR are as follows:

 4         Draft PSR provided to parties:       May 6, 2019

 5         Informal objection to Draft PSR:     May 20, 2019

 6         Formal objections to PSR:            June 3, 2019

 7
     IT IS SO ORDERED.
 8

 9      Dated:    March 20, 2019                          /s/ Lawrence J. O’Neill _____
                                                UNITED STATES CHIEF DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION AND ORDER TO CONTINUE SENTENCING    3
30
